Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Rejections
Applicants' arguments, filed 11/13/20 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-6, 8-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vemishetti et al. (WO 2016/178652).
Vemishetti et al. discloses low water dentifrice compositions, see title. The reference teaches a dentifrice composition comprising source of stannous ion such as stannous fluoride and stannous chloride, at least one humectant such as glycerin, sorbitol or xylitol, see paragraph [0024]. The reference discloses in table 1, composition E, an aqueous dentifrice composition comprising 38.3% of sorbitol (54.77% of an aqueous solution of 70% sorbitol), 0.45% stannous fluoride and the 10% pH of the composition is 7.7. 
. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vemishetti et al. (WO 2016/178652, presented in IDS).
Vemishetti et al. discloses low water dentifrice compositions, see title. The reference teaches a dentifrice composition comprising source of stannous ion such as prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), see MPEP 2144.05. The reference teaches  use of 1% zinc oxide, 10% silica-abrasive, 3.0% polyethylene glycol as a thickener, silica thickener, and xanthan gum as a thickener, surfactant as 2% sodium lauryl sulfate in an amount of 2% of the composition, calcium pyrophosphate as an abrasive, see table 1 for the components as taught by the reference. The reference teaches use of calcium carbonate, see [0079]. The reference teaches use of tetrasodium pyrophosphate or polyphosphate, see [0036]. Composition A disclosed in table 1, does not comprise silica abrasive, see page 34. 
prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vemishetti et al. (WO 2016/178652) in view of Li et al. (USP 10,213,368A1).
Vemishetti et al. do not teach that the dentifrice is without polyphosphate.
Li et al. teaches a dentifrice composition comprising stannous ions, high water content, and sorbitol as polyol wherein the pH is above 4 and as taught in claim 7 from 4.5% to 9.5%, see claim 1. 
.
Claims 1, 3-6, 8-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USP 10,213,368A1).
Li et al. disclose an oral care composition comprising: a. from 0.01% to 2% by weight of a stannous chloride source; b. a thickening agent consisting of: i) from 1% to 5% by weight carrageenan; and ii) from 0.3% to 0.875% by weight xanthan gum; c. at least 30% by weight of a total water content; and d. from 20% to 80% of a humectant selected from the group consisting of glycerin, sorbitol, xylitol, butylene glycol, polyethylene glycol (a thickening agent too), propylene glycol, and combinations thereof; e. a dental abrasive consisting of precipitated silica; f. from 0.01% to 2% by weight of a fluoride ion source; wherein the composition has a pH of greater than 4. The dependent claim 7 recites the pH between 4.5 to 9.5. Claim 9 recites the water content from 30% to 60% by weight. Li et al. suggests use of calcium –containing abrasives, see column 8, lines 33-34. Li et al. do not teach use of polyphosphate. Li et al. teaches use of zinc citrate (amount 0.533%), sodium lauryl sulfate as surfactant, and sodium fluoride, see table 2, toothpaste formulation in column 14.
prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  The prior art discloses dentifrice compositions containing dentifrice, toothpaste composition comprising tin ions as stannous chloride, sorbitol as humectant or polyol and water at least 30% or from 30% to 60% with pH of the composition above 4, between 4.5 to 9.5 which overlaps with the instant pH range of about 8 to about 10 and thus creates case of obviousness because even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-6, 11-14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 9 and 13-14 of U.S. Patent No. 10,213,368. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a dentifrice composition comprising: (a) tin; (b)    from about 5 % to about 50%, by weight of the oral care composition, of polyol comprising five or more carbon atoms; and (c) from about 10% to about 45%, by weight of the oral care composition, of water, wherein the oral care composition has a pH of from about 8 to about 10. Dependent claims recite silica abrasive, thickener and stannous fluoride.
The patented claims recite an oral care composition comprising: a. from 0.01% to 2% by weight of a stannous chloride source; b. a thickening agent consisting of: i) from 1% to 5% by weight carrageenan; and ii) from 0.3% to 0.875% by weight xanthan gum; c. at least 30% by weight of a total water content; and d. from 20% to 80% of a humectant selected from the group consisting of glycerin, sorbitol, xylitol, butylene glycol, polyethylene glycol, propylene glycol, and combinations thereof; e. a dental abrasive In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). The open-ended comprising’ language of the instant claims does not exclude reading any other component into the instant claims.
Applicant’s arguments are moot in view of new rejections made above necessitated by claim amendments. The prior art teaches a dentifrice composition comprising stannous ions, high water amount, sorbitol and wherein the pH of the composition goes up to 9.0 as discussed bove.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612